Citation Nr: 1329162	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  04-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran had active military service from March 1966 to December 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the benefit sought on appeal.

The Board remanded the case in January 2007 for additional development.

In a decision dated in June 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In April 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in April, the Court granted the Motion, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

In compliance with the Court's Order, the Board remanded the case again in October 2012 to the Appeals Management Center (AMC) in Washington, DC, for additional development consistent with the JMR.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDING OF FACT

The Veteran's current diabetes was demonstrated many years after service and is unrelated to a disease or injury, including herbicide exposure, in active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to herbicide exposure or other causes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, have been fulfilled.  In this case, the Veteran filed his service connection claim in July 2002.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August 2002, July 2003, and January 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.

The August 2002 notice letter was time-compliant but not fully content-compliant, in that it did not instruct the Veteran to provide any evidence in his possession that pertained to his claim or inform him how disability evaluations and effective dates are determined.  See 38 C.F.R. § 3.159(b)(1) (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The content deficiency was cured by the August 2007 letter.  The Veteran's claim was subsequently reviewed on a de novo basis, as noted in the February 2010 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  Thus, VA has complied with the VCAA notice requirements.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Upon receipt of the Veteran's claim, the RO obtained the service treatment records, VA outpatient records, and sought the existing private records identified by the Veteran.  As noted earlier, the Board also remanded the case in January 2007 to obtain additional records.

One of the points of agreement of the JMR was that the Board did not fully assist the Veteran, in that not all developmental steps were followed for claimed non-Vietnam herbicide exposure, as set forth in the Veterans Benefits Administration Adjudication Procedures Manual Rewrite (M21-1MR); specifically, the RO failed to request information from the Veteran related to his asserted dates of exposure, etc.  The JMR also noted the RO did not make a Formal Finding that further efforts to seek records in the possession of a Federal agency would be futile.

A December 2012 AMC letter informed the Veteran of the information needed, which tracked with the Board remand and the JMR.  A January 2013 AMC letter specifically asked the Veteran to provide specific dates and locations related to his claimed exposure to herbicides.  Prior to the JMR, the Veteran had already provided his dates of asserted exposure to herbicides: during his entire tour in Thailand.

In a February 2013 response (VA Form 21-4138) to the January 2013 AMC letter, the Veteran asserted an additional basis for his claimed herbicide exposure, which was an asserted landing in Vietnam.

In June and July 2013 reflects the AMC provided the Veteran's information to the U. S. Army and Joint Services Records Research Center (JSRRC).  The private physician identified by the Veteran informed the AMC that the Veteran was not in fact his patient.  The Board draws no adverse inference from this fact, as the treatment in question is not directly pertinent to the Veteran's appeal.

In July 2013, the AMC made a Formal Finding that there was insufficient information to corroborate the Veteran's claimed exposure to herbicides either in Thailand or Vietnam.  The AMC noted all applicable procedures were complied with.  The AMC's actions are noted in the July 2013 SSOC.

Depending on the state of the evidence in the claims file, the Duty to Assist may include affording a claimant a VA examination.  See 38 C.F.R. § 3.159(c)(4).  The Board notes the Veteran was not provided a VA examination.  Nonetheless, the Board finds no prejudice.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The regulation implementing the VCAA, specifies that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The medical evidence establishes current diabetes mellitus.  The outcome of this appeal does not turn on a medical question, but on whether the Veteran was exposed to herbicides during active services.  Hence, the evidence is sufficient and an examination is not needed.

In light of all of the above, the Board finds VA has adequately assisted the Veteran with his claim, to include accomplishing the steps noted in the JMR.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Certain chronic diseases such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.307, 3.309. 

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618. 

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The bottom line is that lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts he has current diabetes that was caused by exposure to herbicides while he served at Korat Royal Thai Air Base, Thailand, from January to December 1967.

In his July 2002 formal claim (VA Form 21-526), the Veteran reported that diabetes began in June 1993 with treatment beginning in 1995.  He indicated that he had not served in Vietnam.

An undated private treatment record shows that the Veteran was seen for an injury sustained in February 1995.  He was found to have new onset diabetes mellitus. 

In August 2002, the RO asked the National Personnel Records Center to confirm the dates of the Veteran's Vietnam service.  That agency responded that it could not determine the dates of such service.

In his November 2002 Notice of Disagreement, the Veteran noted he had never indicated he was stationed in Vietnam.  Instead, he was stationed at the joint Army/Air Force base at Camp Friendship, Korat, Thailand, where he was assigned to a supply company for the better part of his tour; and, "we handled Agent Orange and other supplies.  Camp Friendship was co-located with Korat Royal Thai Air Base.  This base flew constant [a]ir [s]upport missions for our troops in Vietnam."  The Veteran asserted the base had at least one squadron of fighter jets as well as other aircraft that flew constant support missions in Vietnam.  He asserted further that he believed his diabetes developed as a result of his exposure to Agent Orange in Thailand.

In a December 2002 statement, the Veteran asserted that, during his entire tour in Thailand, he was exposed to Agent Orange by virtue of being in the supply warehouse at Korat, where it got on his clothes and the clothes of fellow soldiers.  He asserted further that he and his unit "was attached to an air base that flew non-stop missions over Vietnam.  These included fighter missions and spraying missions."  He reported that he was at Korat from approximately January to December 1967.

Herbicide Exposure Outside Vietnam

The VA adjudication manual lays out the following development procedures for claims based on exposure to herbicides in Thailand during the Vietnam era:

C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Follow the steps in the table below to verify exposure to herbicides when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure. 

Step 
Action 
1 
* Did the Veteran serve with the U.S. Air Force in Thailand during the Vietnam Era  at one of the Royal Thai Air Force Bases (RTAFBs) at  U-Tapao  Ubon  Nakhon Phanom  Udorn  Takhli  Korat, or  Don Muang, and  as an Air Force  security policeman  security patrol dog handler  member of the security police squadron, or  otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence?  If yes, concede herbicide exposure on a direct/facts-found basis.  If no, go to Step 2.  Notes:  Also concede herbicide exposure on a direct or facts-found basis for Veterans who served on RTAFBs in Thailand, while a member of the U.S. Army, if the claimant  provides a statement that he was involved with perimeter security duty, and  there is additional credible evidence supporting this statement.  U.S. Army personnel may have provided RTAFB security early in the war before the base was fully operational. 
Continued on next page  10. Service Connection for Disabilities Resulting From Exposure to Herbicides or Based on Service in the Republic of Vietnam (RVN), Continued 
q. Exposure to Herbicides in Thailand During the Vietnam Era During the Vietnam Era (continued) 

Step 
Action 
2 
* Did the Veteran serve at a U.S. Army Base in Thailand during the Vietnam Era  as a member of a military police (MP) unit, or  with a military police occupational specialty?  If yes, concede exposure to herbicides on a facts-found or direct basis if the Veteran states his duty placed him at or near the base perimeter.  If no, go to Step 3. 
3 
Place in the Veteran's claims file a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r. 
4 
Ask the Veteran for the approximate dates, location, and nature of the alleged exposure. 
5 
* Did the Veteran furnish this information within 30 days?  If yes, go to Step 6.  If no  refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. (Note: For a sample of a formal finding, see M21-1MR, Part IV, Subpart ii, 1.D.16.c.), and  decide the claim based on the evidence of record. 
6 
Review the information provided by the Veteran together with the "Memorandum for the Record." 
VA M21-1MR Manual, Part IV, section ii.2, Chapter 10, paragraph r (2009).

VA's Compensation and pension service has created the following "Memorandum for the Record":

VA Compensation and Pension Service has reviewed a listing of herbicide use and test sites outside Vietnam provided to VA by the Department of Defense (DoD).  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  DoD has advised us that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  VA has reviewed a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, has been reviewed.

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  VA received a letter from the Department of the Air Force stating that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.

There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 - 17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  As noted above, however, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  If the claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  
VA M21-1MR Manual, Part IV, section ii.2, Chapter 10, paragraph r (2009).

As noted, in this case, the Veteran served in Thailand from January to December 1967, well outside the dates noted above for the very limited test use of tactical herbicides in Thailand.  Further, the Veteran concedes he served next to a Royal Thai air base, where the test spraying did not in fact occur.  In a February 2010 statement, the Veteran asserted he handled and was exposed to Agent Orange, and that missions were flown into Vietnam and Cambodia from Korat.  "Supply planes arrived with AND were also loaded with AO from Korat to other locations."  (Emphasis in original).  The Veteran asserted further that he shared a "hootch" with other members of his unit, the 511th, that also were exposed in the same manner as he was.  Their clothing, boots, and bedding were contaminated with Agent Orange.  "We were exposed to AO on aircraft that flew over Viet Nam AND Cambodia."

In a handwritten addition to the February 2010 statement, the Veteran asserted Air Force records, manifests, and supply orders from Korat Royal Thai Air Base should verify that Agent Orange was present at that base and used in Cambodia and Vietnam.  The Veteran then named two other veterans whom he asserts had filed claims and/or received benefits.  In a March 2011 statement, the Veteran asserted friends with whom he shared quarters were often covered with a powdery/dust-like substance on their uniforms and boots and in their hair.  He again asserted fighter jet missions were flown constantly from Korat, and Agent Orange was shipped to or from Korat as well.

The Veteran's service personnel records reflect he served in the U.S. Army.  They reflect further that his MOS was clerk typist from January to June 1967.  From June 1967 until December 1967, his MOS was stock control and accounting specialist.  The Veteran's MOS indicates his normal assigned duties would not have entailed patrolling the base perimeter.  He has not reported any duties that involved patrolling the base perimeter.

Further, as a member of the U.S. Army, the Veteran would not have been involved with Air Force Security Police duties, which entailed patrol and protection of the perimeter.  Hence, the fair inference reasonably drawn from these facts is that the Veteran would not have been exposed even to commercial herbicides at Korat, at least in so far as working on or near the base perimeter is concerned.

The Compensation and Pension Memorandum for the Record notes tactical herbicides, of which Agent Orange was one, were not stored or used at Royal Thai air bases, and Thailand-based aircraft were not involved in defoliation missions.  Further, commercial herbicides at Royal Thai air bases, to the extent they may have been stored and used, were handled and applied under the auspices of the Base Civil Engineer, a U.S. Air Force officer.  As concerns the Veteran's assertion or implied assertion that aircraft returning to Thailand from missions flown over Vietnam injected contamination, the Compensation and Pension Memorandum notes the prospect is improbable due to the altitude Thailand-based aircraft flew at, assuming they in fact flew missions over Vietnam.

The Veteran does not offer an explanation as to how he knew the powdery-like substance he saw on his, and other soldiers,' clothing was in fact Agent Orange.  As already noted, the documentation provided by DOD to VA is that tactical herbicides, i.e., Agent Orange, were not stored or used at Royal Thai air bases.  Thus, the Board rejects the Veteran's assertions as speculative at best, and incredible at worse.

In a June 2011 letter, the Veteran reported for the first time that he reviewed the series of events that led to his deployment to Southeast Asia, and recalled the flight on which he traveled to Thailand stopped at Nome, Alaska, Yokota, Japan, an unknown location in Vietnam, and then Thailand.  Thus, the Veteran asserted he actually landed in Vietnam en route to Thailand.  In a July 2011 statement, the Veteran related the purpose of the stop in Vietnam was to deliver equipment, supplies, personnel, and to refuel.  He also attached a map on which he traced what he believed to have been the aerial route the aircraft followed..

In a February 2013 statement, the Veteran recounted the assertion of a stop in Vietnam, and then noted the length of time his claim had been pending.  

The AMC submitted the Veteran's reports of having landed in Vietnam to the Defense Personnel Records Information Retrieval System via the U. S. Army and Joint Services Records Research Center (JSRRC).  The response notes the Unit History submitted by the Veteran's unit, the 511th Supply Company (General Support), was located at Camp Friendship, Korat, Thailand.  The historical documents note the unit departed the U.S. on a plane that landed in Bangkok, Thailand.  There was no report or documentation that indicated the plane landed in Vietnam.  

The Veteran's representative, in the appellate brief, asserts the RO should have attempted to ascertain the routes of C-130 aircraft that departed Norfolk, VA, between December 31, 1966, and January 2, 1967, in order to determine if the Veteran's assertion is in fact accurate.  This does not appear to be necessary, given that the route of the Veteran's unit has been identified and it is not shown to have included a landing in Vietnam.

While the Veteran is competent to report that he was on a flight that landed in Vietnam, the Board must assess the credibility of his reports.  In his original claim, and in subsequent statements that Veteran indicated that he had no Vietnam service and reported no time spent in that country.  He did not report time in Vietnam until approximately nine years after filing his claim for benefits, although he had many opportunities to do so, and it had been explained to him that time in Vietnam would have served to establish herbicide exposure.  In addition, the Veteran has been unable to identify the location of his landing in Vietnam, but could identify the other specific stops of his flight.  The service department records do not indicate that his flight landed in Vietnam.  For these reasons, the report that he landed in Vietnam is not deemed credible.

Thus, the Board finds the preponderance of the evidence is against a finding that he was in Vietnam or otherwise exposed to herbicides in active service.  Service connection for type II diabetes mellitus due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board now considers service connection on a direct basis, that is aside from the asserted Agent Orange exposure.  See Combee, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service medical records are negative for complaints of, or treatment for, diabetes mellitus during service.  The November 1967 Report of Medical Examination For Separation reflects the Veteran's sugar was negative.  The Veteran has not reported the onset of diabetes symptoms until 1993 and treatment records are consistent with his reports that diabetes was not diagnosed until the mid-1990's.  Under the applicable regulatory criteria, the Veteran's diabetes mellitus cannot be presumed, as a chronic disease, because it was not identified in service or within one year of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As for a direct causal connection, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As noted, the Veteran has not reported a continuity of symptoms, the medical evidence also does not indicate that diabetes was identified prior to the 1990's.  Hence there is no evidence of a continuity of symptomatology.

The Veteran's VA and private treatment records note his diagnosis and treatment, but there is no medical opinion of a nexus or medical relationship between his current diabetes, diagnosed post-service, and a disease or injury during the Veteran's active service.

The only in-service disease or injury reported by the Veteran, consists of his exposure to herbicides; but as just noted, the evidence is against a finding that he had such exposure.  The Veteran has not asserted that any medical professional has told him his diabetes mellitus, which manifested decades after active service, was in any way causally connected with his active service.

Absent a showing of an in-service disease or injury and a nexus to that disease or injury, the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  38 C.F.R. §§ 3.303, 3.307(a)(3) and (6), 3.309(a) and (e).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim; however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


